06/18/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0295
                              No. DA 20-0295

ROBYN DRISCOLL; MONTANA DEMOCRATIC PARTY; AND DEMOCRATIC SENATORIAL
CAMPAIGN COMMITTEE,

                                                             Plaintiffs and Appellees,
                                           V.

COREY STAPLETON, IN HIS OFFICIAL CAPACITY AS MONTANA SECRETARY OF STATE,


                                                            Defendant and Appellant.


         ORDER GRANTING MOTION TO INTERVENE
     (WESTERN NATIVE VOICE, MONTANA NATIVE VOTE,
 ASSINIBOINE AND SIOUX TRIBES OF FORT PECK, BLACKFEET
  NATION, CONFEDERATED SALISH AND KOOTENAI TRIBES,
     CROW TRIBE, FORT BELKNAP INDIAN COMMUNITY)

      Upon consideration of Intervernors’ Unopposed Motion to Intervene and

brief in support, the Court grants leave for Intervenors to intervene on behalf of the

Plaintiffs and Appellees in this matter.

      Intervenors shall file their brief on or before the date that Appellees’

response brief is due in accordance with this Court’s scheduling order
                         CERTIFICATE OF SERVICE

I hereby certify that I have filed a true and accurate copy of the foregoing
MOTION TO INTERVENE with the Clerk of the Montana Supreme Court, each
attorney of record, and each party not represented by an attorney in the above-
referenced District Court action, as follows:

Dated this 12th day of June, 2020.




                                                  _/s/ Alex Rate_____________
                                                  Alex Rate




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            June 18 2020